Citation Nr: 1047160	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-34 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the previously denied claim of entitlement to service connection 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 
1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that new and material 
evidence had not been submitted to reopen the previously denied 
claim of service connection for bilateral hearing loss.

While the January 2008 rating action indicated that the previous 
decision denied service connection for bilateral otosclerosis, 
now claimed as hearing loss, the record indicates that the 
disability at issue at the time of the October 1967 rating action 
and currently is bilateral hearing loss and the Board has 
characterized the issue on appeal accordingly.  

In August 2010, the Board remanded the issue to further develop 
the medical record.  As such, the file was transferred to the 
Appeals Management Center (AMC) in Washington, DC, and the 
requested development was attempted.  Pursuant to the Board's 
remand order, attempts were made to obtain the Veteran's medical 
records from August 2007 to present from the Memphis VA Medical 
Center, including any ear, nose, and throat consultations.  As 
the requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  This matter is 
properly before the Board for adjudication.

The issue of Clear and Unmistakable Error (CUE) in an 
October 1967 rating decision that denied service 
connection for bilateral otosclerosis now claimed as 
hearing loss, has been raised by the record in a statement 
dated in April 2010, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.	The RO denied the Veteran'claim for service connection for 
bilateral hearing loss in an October 1967 rating decision.  
The Veteran was notified of this decision and of his appellate 
rights by letter dated in October 1967, but did not appeal the 
denial.

2.	Evidence obtained since the time of the October 1967 rating 
decision denying service connection for bilateral hearing loss 
does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSION OF LAW

1.	The October 1967 rating decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. §§ 7105 
(West 2002); 38 U.S.C.A. §§ 3.104, 20.302, 20.1100 (2010).

2.	Evidence received since the RO denied service connection for 
bilateral hearing loss is new but not material, therefore, the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in November 2007, VA defined new and material 
evidence, advised the Veteran of the reasons for the prior denial 
of service connection for bilateral hearing loss, and noted the 
evidence needed to substantiate the claim of service connection, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him, as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  See also 38 U.S.C.A. §  
5103(a); 38 C.F.R. §  3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Accordingly, the Board finds that VA 
met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence.  VA 
outpatient treatment records identified by the Veteran have been 
obtained.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and are 
associated with the Veteran's claims file, and the Veteran does 
not appear to contend otherwise.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.   As 
such, the Board will now turn to the merits of the Veteran's 
claim.

In October 1967, the RO denied the Veteran's claim for service 
connection for bilateral hearing loss.  The Veteran was advised 
of the denial by letter dated in October 1967, as well as of his 
appellate rights, and did not appeal the decision.  As a 
consequence, the October 1967 decision became final.  See 38 
U.S.C.A. § 7105, 38 C.F.R. §§ 20.200, 20.202, 20.1103 (2010). 

The Veteran now seeks to reopen his claim for service connection 
for bilateral hearing loss.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is presented or 
secured with respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined 
as existing evidence not previously submitted to agency decision 
makers.  Material evidence is defined as existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the U.S. Court of Appeals for the Federal Circuit noted 
that not every piece of new evidence is "material," but that 
some new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's injury 
or disability, even where it will not eventually alter a rating 
decision.  Id., 155 F.3d at 1363.

With these considerations, the Board must now review all of the 
evidence which has been submitted by the Veteran or otherwise 
associated with the claims folder since the last final decision 
in October 1967.  The credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the October 1967 rating decision, the evidence of 
record included the Veteran's service treatment records dated 
from August 1966 to June 1967, which include a normal audiogram 
in August 1966 and a diagnosis of bilateral otosclerosis in June 
1967.  The record also included a medical board report dated in 
June 1967 that noted a final diagnosis of bilateral otosclerosis 
and that decreased hearing was noted on examination at 
enlistment.  It was indicated that the disorder had a naturally 
progressive course.  It was recommended that the Veteran be 
discharged from service for physical disability that was neither 
incurred in nor aggravated by active service.  

Evidence of record at the time of the October 1967 rating also 
included the Veteran's application for benefits, VA Form 21-526e, 
on which he indicated that prior to entry into service he had a 
slight hearing difficulty and while on active duty using 
artillery his hearing problems became worse.    

Added to the record since the October 1967 are outpatient 
treatment records from Memphis VA Medical Center, obtained by the 
RO, dated from July 2007 to August 2010.  Those records include 
otolaryngology and audiology notes dated in July 2007, August 
2007, October 2007, and November 2007. December 2007, January 
2008, March 2008, June 2008, and September 2008.  Those notes 
show that the Veteran reported bilateral hearing loss for years 
and a history of artillery exposure in service.  The diagnoses 
included bilateral conductive hearing loss.  None of those 
records include a medical opinion relating the current hearing 
loss to service or indicating that a pre-existing hearing loss 
was aggravated by service.

The new evidence also includes additional statements of the 
Veteran and his representative.  The statements contend that the 
Veteran's hearing loss was aggravated by working with artillery 
weapons and that he should be service-connected for bilateral 
hearing loss.

The Board finds that the statements are cumulative because the 
Veteran previously made the contentions to the effect that his 
hearing loss was aggravated by service and VA has already 
considered them.  

The Board also finds that new VA outpatient treatment records are 
new as they had not previously been submitted.  However, the 
medical evidence is not material because the records do not 
relate to an unestablished fact necessary to substantiate the 
claim.  The records only show treatment for hearing loss nearly 
40 years after separation from service and none of those records 
relate the disability to an in-service event or injury.  None of 
the additional evidence includes any competent medical evidence 
or medical opinion that his disability was aggravated beyond the 
natural progression of the disorder as a result of military 
service.  To the extent the additional VA treatment records note 
the reported history of noise exposure in service, these records 
are not material because any notation of the reported exposure is 
based solely on the Veteran's reported history, the same history 
reported at the time of the previous denial.  None of the new 
medical evidence includes a competent medical opinion linking 
hearing loss to service or addresses whether there was 
aggravation of the pre-existing hearing loss.  A bare 
transcription of lay history is not transformed into competent 
medical evidence merely because the transcriber happens to be a 
medical professional.  See LaShore v. Brown, 8 Vet. App. 406 
(1995).  As such, the claim for service connection for bilateral 
hearing loss is not reopened, and the appeal is denied.



ORDER

New and material evidence has not been submitted to reopen the 
previously denied claim of service connection for bilateral 
hearing loss, and the appeal is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


